          Case 4:20-cv-00768-KGB Document 11 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

QUINTON RILEY,                                                                         PLAINTIFF
ADC #156458

v.                              Case No. 4:20-cv-00768-KGB-JJV

DEXTER PAYNE, Director,                                                             DEFENDANT
Arkansas Division of Correction


                                              ORDER

       Before the Court are the Proposed Findings and Recommendations entered by Magistrate

Judge Joe J. Volpe (Dkt. No. 10). No objections have been filed, and the time for filing objections

has passed. After review, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings of fact and conclusions of law in all respects. The Court dismisses

without prejudice plaintiff Quinton Riley’s 28 U.S.C. § 2254 petition for writ of habeas corpus.

The Court declines to issue a certificate of appealability.

       So ordered this the 3rd day of February, 2021.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
